Citation Nr: 1221587	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  07-12 847	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for fibromyalgia has been submitted.

2. Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel




INTRODUCTION

The Veteran had active duty service from November 1965 to November 1967, July 1974 to July 1978, and from November 1980 to January 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The issue of entitlement to service connection for fibromyalgia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for fibromyalgia was most recently denied in May 1996, was not appealed, nor was there new and material evidence submitted during the appeal period.

2.  Evidence added to the record since the May 1996 rating decision is new, relates to an unestablished fact necessary for the claim to be granted, and raises a reasonable possibility of substantiating the claim for service connection for fibromyalgia.

CONCLUSIONS OF LAW

1.  The April 1996 rating decision, in which the RO denied service connection for fibromyalgia is final.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  New and material evidence having been submitted since the April 1996 rating decision, the criteria to reopen the claim for service connection for fibromyalgia have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


Legal Criteria

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A ] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]." 38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209   (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).   The exception to this rule of not reviewing the merits of a finally denied claim is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

Analysis

The RO denied service connection for fibromyalgia in a May 1996 rating decision, and notified the Veteran of the decision that same month. The rating decision was not appealed, nor was any new and material evidence submitted within the appeal period, and that decision is final.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2011).  The basis of the prior final denial was the RO's finding that there was no evidence that the appellant was diagnosed with or treated for fibromyalgia during military service; and, the record did not contain a competent medical opinion which showed fibromyalgia was related to the Veteran's service.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the May 1996 rating decision, that addressed this basis.

The appellant subsequently requested that his claim be reopened in June 2005.  

Evidence submitted and obtained since the May 1996 rating decision includes 
extensive medical records from his private medical providers in Germany which includes diagnoses of fibromyalgia.  A February 1996 letter from Dr. G.M. Krazsch noted treating the appellant for fibromyalgia; while Dr. Annemarie Keller noted that she became his doctor in 1981 (during service).  She treated him for severe multiple joint and muscle pains and chronic pain syndrome.  He was referred to Dr. Krazsch who confirmed a diagnosis of fibromyalgia in 1995.  

The evidence received since the May 1996 rating decision also includes extensive VAMC medical records noting degenerative joint disease, intervertebral disc syndrome, as well as a diagnosis of fibromyalgia.  This evidence is "new," as it had not been previously considered by VA, and "material" as it raises the reasonable possibility of substantiating the Veteran's claim.  The Board thus finds that new and material evidence has been submitted to reopen the issue of entitlement to service connection for fibromyalgia since the May 1996 rating decision.  On that basis, the claim is reopened.

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for fibromyalgia is reopened, and to this extent the appeal is granted.
REMAND

The Board finds that an examination is necessary before a decision on the merits may be made regarding the claim of service connection for fibromyalgia.   The Veteran was scheduled for a VA examination by the RO to review the complete claims file with the added medical evidence from the Veteran's private provider, SSA, and VAMC and to offer an opinion as to whether the Veteran's fibromyalgia was related to his period of active service.  The Veteran was scheduled for a VA examination in May 2011.  He did not report for the examination scheduled in May 2011.   In a July 2011 letter the Veteran wrote the he believed the evidence in the claims file, "is sufficient and should be rated accordingly."

The Board reminds the Veteran that the duty to assist is not a one-way street, and that he has a duty to cooperate, to include reporting for examination and cooperating with the examiner.  If an appellant wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  He is advised that he has an obligation to assist VA in the development of his claim, and that failure to do so may result in an adverse decision.  38 C.F.R. § 3.655 (2011). 

In light of his assertions, the Board finds that another VA medical examination in necessary to obtain a current diagnosis as well as a medical nexus opinion.  

Accordingly, he will be afforded another opportunity to undergo VA examination in relation to his claim on appeal.  However, on remand, the Veteran should be notified that it is his responsibility to report for any scheduled examination based on notice sent to his last address of record, and to cooperate in the development of the case, as the consequences of failure to report for a VA examination in conjunction with an original compensation claim without good cause may include denial of the claim on the merits because the claim will be decided on the evidence of record.  See 38 C.F.R. § 3.655.  

Accordingly, the case is REMANDED for the following action:
1.  The RO/AMC should make arrangements to obtain a complete copy of the Veteran's fibromyalgia treatment records from the Vista Puget Sound VA Medical Center in Seattle, Washington, dated from December 2011 to the present time.  If these records are not available, a negative reply must be provided.  Additionally, if these records are unavailable, the Veteran should be notified in accordance with 38 U.S.C.A. § 5103A (b) (2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should be afforded a VA examination to ascertain the nature and etiology of any fibromyalgia disability.  The relevant documents in the claims file, to include service treatment records, private treatment records, VAMC treatment records and SSA medical records used in its 1988 pension award determination and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination. 

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should provide an opinion as to the diagnosis of any fibromyalgia disabilities found to be present.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current fibromyalgia disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the Veteran's right foot injuries.  In doing so, the examiner should discuss the significance, if any, of the Veteran's in-service treatment for right foot injuries in service to include a right great toe injury and his subsequent medical discharge from service.   The examiner should also specifically acknowledge and discuss the Veteran's treatment for fibromyalgia problems as early as 1995 and possibly during the period he was on active duty, and the Veteran's reports (which for purposes of providing this opinion, should be accepted as credible) that his fibromyalgia was caused or related to his right foot injuries in service and has continued since that time to the present. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

3.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

4.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and readjudicate the claim.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


